Citation Nr: 1025329	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-04 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including bipolar disorder and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to April 1979.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  This case was previously before the Board in December 
2008 and was remanded for additional development.

In April 2010 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.  Evidence pertinent to the matter on appeal 
was received contemporaneously with the Veteran's April 2010 
Board hearing.  The Veteran, through his representative, has 
waived initial RO consideration of this evidence.


FINDING OF FACT

A VA psychologist has linked the Veteran's bipolar disorder to 
his military service.


CONCLUSION OF LAW

Bipolar disorder was incurred in the Veteran's active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim, 
any deficiency as to VA's duties to notify and assist, pursuant 
to the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), is rendered moot.

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

Service personnel records reveal that the Veteran was 
administratively discharged from the Marines by reason of 
unsuitability due to a personality disorder.

A February 1979 service psychiatric clinical record revealed a 
diagnosis of a severe explosive personality disorder.

In a September 2005 VA medical record, a VA psychologist (J.R.T., 
PhD), after noting the Veteran's pertinent medical history, 
commented as follows:

A review [of the Veteran's] military 
records and prior to military records, 
diagnosis and post military problems lead 
one to believe that it is more likely than 
not that [the Veteran] was misdiagnosed 
while [serving with the Marines] and that 
he should have been offered treatment or 
medication for his apparent Bi-polar 
symptoms including impulsive behaviors, 
irritable mood and depression instead of 
punishment and eventual discharge.

In April 2010 the Veteran underwent a private psychiatric 
examination.  The examiner, the same individual who authored the 
September 2005 VA opinion (J.R.T., PhD, now in the capacity as a 
private psychologist), stated, in pertinent part, as follows:

It continues to be my professional opinion 
that the [Veteran] was more likely than not 
experiencing symptoms of Bipolar disorder 
versus a Personality disorder while serving 
in the USMC and he should have been offered 
treatment instead of a discharge for his 
condition.  [The Veteran's] post discharge 
history certainly does not indicate that 
[the Veteran] had a Personality Disorder 
and if he had been offered medication or 
treatment his life may have turned out 
significantly different.

The Board can find no opinion that contradicts the conclusions of 
the September 2005 VA psychologist.  While the Veteran underwent 
a VA PTSD examination in May 2005, that examination, while noting 
Bipolar disorder (by history), did not offer any opinion of 
etiology concerning the Bipolar disorder.  The May 2005 PTSD 
examination was essentially limited to the question of whether 
the Veteran had PTSD.

As such, the question then becomes whether the September 2005 and 
April 2010 opinions are adequate and probative.  In this regard, 
the Board notes that the September 2005 VA psychologist treated 
the Veteran both prior to and after providing the opinion in 
September 2005, and it is clear that he had a familiarity with 
the Veteran's psychiatric medical history.  The opinion given in 
the April 2010 evaluation contained a rationale and specifically 
noted that the Veteran's service treatment records had been 
reviewed.  The September 2005 VA examiner is clearly qualified to 
offer opinions concerning the etiology of the Veteran's 
psychiatric disability.

The Board finds that the evidence of record as a whole is at 
least in equipoise as to a nexus to service.  Resolving doubt in 
the Veteran's favor, the Board finds that service connection for 
bipolar disorder is warranted.

The Veteran has also claimed service connection for PTSD.  The 
Board notes that while a January 1995 private examiner noted that 
the Veteran had "Prolonged" PTSD, there is no indication how 
the diagnosis was derived, and PTSD was listed as one of the 
"POSSIBLE DIAGNOSES TO RULE OUT" on the private January 1995 
examination report.  The May 2005 VA examiner specifically noted 
that the Veteran did not meet all the criteria for PTSD, and the 
September 2005 VA examiner has not diagnosed the Veteran with 
PTSD.  Based on the foregoing, the Board finds that the most 
competent, comprehensive, and recent opinions of record indicate 
that the Veteran does not have PTSD, and service connection for 
PTSD is not warranted.

In sum, the Board finds that the evidence of record as a whole is 
at least in equipoise as to a nexus between bipolar disorder and 
active service.  Resolving doubt in the Veteran's favor, the 
Board finds that service connection for bipolar disorder is 
warranted.


ORDER

Service connection for bipolar disorder is granted.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


